DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive.
Applicant's first argument with respect to claim 1, is there is no first determination unit configured to make a determination, at a system start-up, as to whether or not the power receiving coil is in position to be available for electric power reception from a power transmitting coil of ground facilities. The determination is made generally when the vehicle in Ichakawa is running at not specifically at a system startup. 
This is not persuasive because as acknowledge by applicant, Ichikawa recited that communication units 240 and 130 make the position adjustment between power reception unit 110 and power transmission unit 220. Also, during the vehicle running, control device 180 activates signal SE1 to cause system main relay SMR to be turned on, and deactivates signal SE2 to cause system main relay SMR2 to be turned off as recited in paragraphs 0051 and 0069. The claim does not require any particular as to what system is being started up. It is well known that during the vehicle running, the system is already started up. The claim merely recited a system is being started up. Therefore, Ichikawa discloses a first determination unit (130) configured to make a determination, at a system start-up, as to whether or not the power receiving coil is in position to be available for electric power reception from a power transmitting coil of ground facilities.
Applicant’s second argument with respect to claim 1, is Ichikawa fails to teach or suggest that controller changes, at the system start-up, a switching procedure of the first relay and the second relay on a basis of a result of the determination of the first determination unit. 
.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 14, line 2-3, the recitation “without letting a current flow through both the first relay and the second relay excess above a predetermined level” shows new matter. There is no discussion with respect to the present specification of preventing excess current flow above a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 13-14, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al. (US 2014/0077760 A1).
In regards to claim 1, Ichikawa discloses, in figure 6, A vehicle (100), comprising: a battery (150) configured to accumulate electric power for travel of the vehicle (Par [0057]); an electric power acquirer (110) that includes a power receiving coil (114) and is configured to acquire electric power non-contact through the power receiving coil (Par[0079-0081]); a power supply unit (181, 182, and 184 combined) able to provide a power supply from the battery to a device other than a traveling motor (Par[0072-0073]); a first relay (SMR1) configured to connect the battery (150) to a power supply line (PL1 and NL) or to disconnect the battery from the power supply line (Par[0110-0111]); a second relay (SMR2) configured to connect the electric power acquirer (110) to the power supply line (PL1 and NL) or to disconnect the electric power acquirer from the power supply line (Par[0115-0116]); a controller (180) configured to perform a switching control of the first relay (SE1 connected to SMR1) and the second relay (SE2 connected to SMR2) (Par[0069]); a vehicle controller (172, 174, 176, and 178 combined) configured to perform a travel control of the vehicle (Par[0055-0057]) ; and a first determination unit (130) configured to make a determination, at a system start-up, as to whether or not the power receiving coil is in position to be available for electric power reception from a power transmitting coil of 
In regards to claim 2, Ichikawa discloses, in figure 6, the vehicle according to claim 1, wherein at the system start-up, the controller (180) switches the first relay to a connected state after bringing the second relay to a connected state on a condition that the first determination unit determines that 22the power receiving coil is in position to be available for the electric power reception, (Par[0071]; when the position of both units are aligned, both relay switches are turned on) and switches the first relay to the connected state, with a disconnected state of the second relay unswitched, on a condition that the first determination unit determines that the power receiving coil is out of position to be available for the electric power reception (Par[0069], SMR1 relay is ON and SMR2 relay is OFF when the power receiving coil is out of position to be available for the electric power reception).
In regards to claim 3, Ichikawa discloses, in figure 6, the vehicle according to claim 1, wherein at a start of non-contact charging of the battery, the controller determines a state of the second relay (Par[0071]), and starts the non-contact charging without switching the second relay on a condition that the second relay is in a connected state (Par[0071]; SMR2 is ON).
In regards to claim 4, Ichikawa discloses, in figure 6, the vehicle according to claim 2, wherein at a start of non-contact charging of the battery, the controller determines a state of the second relay (Par[0071]), and starts the non-contact charging without switching the second relay on a condition that the second relay is in a connected state (Par[0071]; SMR2 is ON).
In regards to claim 5, Ichikawa discloses, in figure 6, the vehicle according to claim 1, further comprising a second determination unit (190) configured to determine reduction of a potential of a start 
In regards to claim 6, Ichikawa discloses, in figure 6, the vehicle according to claim 2, further comprising a second determination unit (190) configured to determine reduction of a potential of a start of 23non-contact charging of the battery alter the system start-up (Par[0070]), wherein the controller switches the second relay to a disconnected state on a condition that the second determination unit determines the diminution of the possibility (Par[0067, 0069, and 0070-0071]; when there is proper alignment, SMR2 is turned ON, therefore it is implied if there is improper alignment, SMR2 is turned OFF).
In regards to claim 13, Ichikawa discloses, in figure 6, a vehicle (100), comprising:  25a battery (150) configured to accumulate electric power for travel of the vehicle (Par[0057]); an electric power acquirer (110) that includes a power receiving coil (114) and is configured to acquire electric power non-contact through the power receiving coil (Par[0079-0081]); a power supply unit (181, 182, and 184 combined) able to provide a power supply from the battery to a device other than a traveling motor (Par[0072-0073]); a first relay (SMR1) configured to connect the battery (150) to a power supply line (PL1 and NL) or to disconnect the battery from the power supply line (Par[0110-0111]); a second relay (SMR2) configured to connect the electric power acquirer (110) to the power supply line (PL1 and NL) or to disconnect the electric power acquirer from the power supply line (Par[0115-0116]); and circuitry (Fig. 6) configured to perform a switching control of the first relay and the second relay (control device 180 performs a switching control of the first relay (SE1 connected to SMR1) and the second relay (SE2 connected to SMR2) See Paragraph [0069]), perform a travel control of the vehicle (vehicle controller 
In regards to claim 14, Ichikawa discloses, in figure 6, the vehicle according to claim 1, wherein the controller (180) couples the battery (150) and an electric power acquirer (110) through the power supply line (PL1 and NL), without letting a current flow through both the first relay and the second relay excess above a predetermined level (Par 0081; resistance 144 is set to an impedance).
In regards to claim 16, Ichikawa discloses, in figure 6, the vehicle according to claim 13, wherein at the system start-up, the first relay switches to a connected state after bringing the second relay to a connected state on a condition that the first determination unit determines that the power receiving coil is in position to be available for the electric power reception (Par[0071]; when the position of both units are aligned, both relay switches are turned on), and the first relay switches to the connected state, with a disconnected state of the second relay unswitched, on a condition that the first determination unit determines that the power-6-Application No.: 16/689,935Docket No. A04006US00 FHI.317receiving coil is out of position to be available for the electric power reception (Par[0069], SMR1 relay is ON and SMR2 relay is OFF when the power receiving coil is out of position to be available for the electric power reception).
In regards to claim 17, Ichikawa discloses, in figure 6, the vehicle according to claim 13, wherein at a start of non-contact charging of the battery (150), a state of the second relay is determined (Par 0071), and the non-contact charging starts without switching the second relay on a condition that the second relay is in a connected state (Par[0071]; SMR2 is ON).
In regards to claim 19, Ichikawa discloses, in figure 6, a vehicle (100), comprising: a battery (150) configured to accumulate electric power for travel of the vehicle (Par [0057]); an electric power acquirer (110) that includes a power receiving coil (114) and is configured to acquire electric power non-contact through the power receiving coil (Par[0079-0081]); a power supply (181, 182, and 184 combined) providing a power supply from the battery to a device other than a traveling motor (Par[0072-0073]); a first relay (SMR1) configured to connect the battery (150) to a power supply line (PL1 and NL) or to disconnect the battery from the power supply line (Par[0110-0111]); a second relay (SMR2) configured to connect the electric power acquirer (110) to the power supply line (PL1 and NL) or to disconnect the electric power acquirer from the power supply line (Par[0115-0116]); a controller (180) configured to perform a switching control of the first relay (SE1 connected to SMR1) and the second relay (SE2 connected to SMR2) (Par[0069]); a vehicle controller (172, 174, 176, and 178 combined) configured to perform a travel control of the vehicle (Par[0055-0057]), and wherein the controller (180) is configured to make a determination (communication unit 130), at a system start-up, as to whether or not the power receiving coil is in position to be available for electric power reception from a power transmitting coil of ground facilities (Par[0051]), and wherein the controller (180) being configured to change, at the system start-up, a switching procedure of the first relay and the second relay (Par[0069], SMR1 ON, SMR2 OFF) on a basis of a result of the determination of the controller (Par[0051], [0069], and [0071]; controller 180 will configure a switching procedure based on position adjustment of the first determination unit 130).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2014/0077760 A1) in view of Sieber et al. (US 2018/0375390 A1)
In regards to claim 11, Ichikawa teaches all of the claim limitations discussed with respect to Claim 1 above, but does not clearly disclose further comprising a charging transition processor configured to make alignment of the power receiving coil to bring the power receiving coil in position to be available for the electric power reception from the power transmitting coil, wherein the controller includes an alignment completion storage configured to hold data regarding completion of the alignment of the power receiving coil by the charging transition processor, and the first determination unit makes the determination, at the system start-up, as to whether or not the power receiving coil is in position to be available for the electric power reception, on a basis of the data held by the alignment completion storage and on a basis of travel history data.
However, Sieber discloses further comprising a charging transition processor (Fig. 3, 352, 353, 355, 354 all combined) configured to make alignment of the power receiving coil (316) to bring the power receiving coil in position to be available for the electric power reception from the power transmitting coil (304) (Par[0050]), wherein the controller (Fig. 4, 432) includes an alignment completion storage configured to hold data regarding completion of the alignment of the power receiving coil by 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichikawa to incorporate the charging transition processor taught by Sieber with the vehicle taught by Ichikawa in order to reduce the effects of multipath and/or side-lobe reception that might disturb the received alignment signals and to improve the centerline offset determination (Sieber, Par[0065]).
In regards to claim 12, Ichikawa teaches all of the claim limitations discussed with respect to Claim 2 above, but does not clearly disclose further comprising a charging transition processor configured to make alignment of the power receiving coil to bring the power receiving coil in position to be available for the electric power reception from the power transmitting coil, wherein the controller includes an alignment completion storage configured to hold data regarding completion of the alignment of the power receiving coil by the charging transition processor, and the first determination unit makes the determination, at the system start-up, as to whether or not the power receiving coil is in position to be available for the electric power reception, on a basis of the data held by the alignment completion storage and on a basis of travel history data.
However, Sieber discloses further comprising a charging transition processor (Fig. 3, 352, 353, 355, 354 all combined) configured to make alignment of the power receiving coil (316) to bring the power receiving coil in position to be available for the electric power reception from the power 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichikawa to incorporate the charging transition processor taught by Sieber with the vehicle taught by Ichikawa in order to reduce the effects of multipath and/or side-lobe reception that might disturb the received alignment signals and to improve the centerline offset determination (Sieber, Par[0065]).

Allowable Subject Matter
Claims 7-10, 15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX W LAM/						Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896